ON appellant’s motion for rehearing
WOODLEY, Judge.
Our disposition of Appellant’s Bill of Exception No. 3 is supported by McCormick and Ray’s Texas Law of Evidence, p. 823, Sec. 646, which reads “Any one who has had an opportunity to observe the acts or conduct of a person on a particular occasion may state whether he was drunk or sober. He may also express his opinion as to the extent of such intoxication.”
See also Underhill’s Criminal Evidence, 3rd Ed., par. 278.
Though we are inclined to agree with appellant’s counsel that his objection should have been sustained, in the absence of a statement of facts, the error is not of such a flagrant and prejudicial character as would call for reversal.
For a like reason, together with the fact that the minimum punishment was assessed, we cannot agree that the bills which complain of argument show reversible error.
Appellant’s motion for rehearing is overruled.